Exhibit 10.1

August 4, 2010

 

The Bank of New York Mellon

101 Barclay Street, 22-W

New York, NY 10286

Attn: ADR Administration

  

BlackRock Asset Management International Inc.

400 Howard Street

San Francisco, CA 94105

Attn: Product Management Team - Intermediary

Investors and Exchange-Traded Products

Department

 

  Re:

iShares® COMEX® Gold Trust

       Amendment No.1 to Custody Agreement dated as of July 1, 2010

Ladies and Gentlemen:

Reference is hereby made to the Custodian Agreement (the “Agreement”) dated as
of July 1, 2010 between The Bank of New York Mellon, a New York banking
corporation, in its capacity as the trustee of the iShares® COMEX® Gold Trust
(the “Trust”) and JPMorgan Chase, N.A., a national banking association acting
through its London branch, pursuant to which the latter was appointed as
custodian for the Trust (in such capacity, the “Custodian”). Capitalized terms
not otherwise defined herein shall have the meaning ascribed to them in the
Agreement.

This letter will evidence our agreement, with effect from the date hereof, that
the provisions of the Agreement and the Procedures notwithstanding, the
Custodian will, at all times during the Covered Period, ensure that not more
than 110 ounces of the Gold held by the Custodian under the Agreement may be
held in the Unallocated Account and the entire remaining balance will be held in
the Allocated Account.

Except as modified hereby, the Agreement shall continue in full force and
effect.

This letter shall be governed by and construed pursuant to English law.

Kindly indicate your agreement with the foregoing by countersigning a copy of
this letter in the space provided below.

Sincerely,

JPMorgan Chase Bank, N.A., London branch

 

By:  

/s/ Andrew Lovell

Name:   Andrew Lovell Title:   Vice President

Consented and agreed to,

 

The Bank of New York Mellon, in its capacity as

the Trustee of the iShares® COMEX® Gold Trust,

     

BlackRock Asset Management International Inc.,

in its capacity as sponsor,

By:   

/s/ Josef F. Keenan

      By:   

/s/ Darek Wojnar

Name:    Josef F. Keenan       Name:    Darek Wojnar Title:    Managing Director
      Title:    Managing Director          By:   

/s/ Jack Gee

         Name:    Jack Gee          Title:    Managing Director